PER CURIAM.
Affirmed. See L.L. v. State, 189 So.3d 252 (Fla. 3d DCA 2016) (holding officer's testimony identifying substance in juvenile's possession as marijuana was admissible lay opinion based on officer's experience, personal knowledge, sensory perceptions, and everyday reasoning.) See also Smith v. State, 776 So.2d 957 (Fla. 3d DCA 2000) (holding that where contraband is within the exclusive possession of the defendant, knowledge of its presence may be inferred); Campbell v. State, 247 So.3d 102 (Fla. 2d DCA 2018) (same).